                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   ALICIA HERNANDEZ, EMMA WHITE,
                                       KEITH LINDNER, TROY FRYE,
                                  11                                                         No. C 18-07354 WHA
                                       COSZETTA TEAGUE, IESHA BROWN,
                                  12   RUSSELL and BRENDA SIMONEAUX,
Northern District of California




                                       JOHN and YVONNE DEMARTINO, ROSE
 United States District Court




                                  13   WILSON, TIFFANIE HOOD, GEORGE                         ORDER RE DEFENDANT'S MOTION
                                       and CYNDI FLOYD, DEBORA GRANJA,                       FOR ATTORNEY’S FEES
                                  14   and DIANA TREVINO, individually and on
                                  15   behalf of all others similarly situated
                                                      Plaintiffs,
                                  16
                                               v.
                                  17

                                  18   WELLS FARGO BANK, N.A.,
                                                      Defendant.
                                  19

                                  20

                                  21
                                            Plaintiffs moved for class certification in August 2019 and oral argument on its motion
                                  22
                                       was heard in November. Because plaintiff’s briefing was deficient and for other reasons stated
                                  23
                                       on the record, a prior order denied plaintiffs’ class certification motion, and ordered fresh
                                  24
                                       briefing. In order to reimburse defendant Wells Fargo Bank, N.A. for the costs associated with
                                  25
                                       having to re-brief its opposition, plaintiffs’ counsel were ordered to pay defendant $10,000
                                  26
                                       before they filed their new motion for class certification. Moreover, the Court held that “[a]ny
                                  27
                                       remaining costs associated with re-briefing, if any, shall be paid at a later date.” Following re-
                                  28
                                   1   briefing, this Court certified a class in this action (Dkt. No. 217). Defendant now moves for

                                   2   more attorney’s fees associated with re-briefing its opposition in the amount of $110,000 —

                                   3   the $120,000 associated with re-briefing with credit for the $10,000 already paid (Dkt. No.

                                   4   228). Plaintiffs opposes (Dkt. No. 244).

                                   5        By “a later date” the Court meant much later in this action, near the end, for there could

                                   6   easily be mistakes by defendant’s counsel that would eventually cancel out the remainder.

                                   7   Accordingly, defendant’s motion is premature, and is DENIED WITHOUT PREJUDICE to a fresh

                                   8   motion near the very end of this action, which means after trial or settlement.

                                   9        This order hereby VACATES the April 2, 2020, hearing on this motion.

                                  10

                                  11        IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: March 25, 2020.

                                  14

                                  15
                                                                                              WILLIAM ALSUP
                                  16                                                          UNITED STATES DISTRICT JUDGE
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
